Filed 2/4/16 P. v. Schmitz CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C079304

         v.                                                                     (Super. Ct. No. CM028152)

TOMMY LEE SCHMITZ,

                   Defendant and Appellant.




         Appointed counsel for defendant Tommy Lee Schmitz asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                  BACKGROUND
         Defendant drove under the influence of alcohol in October 2007 and collided with
another vehicle. He killed one person and injured four others.




                                                             1
       Defendant pleaded no contest to gross vehicular manslaughter while intoxicated
(Pen. Code, § 191.5, subd. (a))1 and driving with a blood-alcohol content of 0.08 or
greater, causing injury (Veh. Code, § 23153, subd. (b)). He admitted enhancement
allegations that he served three prior prison terms (§ 667.5, subd. (b)) and personally
inflicted great bodily injury on three victims (§ 12022.7; Veh. Code, § 23558). The prior
prison term enhancement allegations were based on three prior convictions for receiving
stolen property, two in California (§ 496, subd. (a)(1)) and one in Arizona (A.R.S. § 13-
1802(A)(5)).
       The trial court sentenced defendant to 17 years in state prison. Defendant
appealed and in March 2009 we affirmed the judgment in an unpublished opinion.
(People v. Schmitz (Mar. 16, 2009, C058522) [nonpub. opn.].)
       Defendant subsequently filed a petition pursuant to section 1170.18 asking the trial
court to reduce his prior receiving-stolen-property crimes to misdemeanors. The trial
court denied the petition, finding defendant ineligible. Defendant now appeals the denial
of his petition.
                                        DISCUSSION
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
Defendant filed a supplemental brief.
       It remains an open question whether the protections afforded by Wende and the
United States Supreme Court decision in Anders v. California (1967) 386 U.S. 738
[18 L. Ed. 2d 493] apply to an appeal from an order denying a petition brought pursuant




1 Undesignated statutory references are to the Penal Code.


                                              2
to section 1170.18. The California Supreme Court has not decided the question. The
Anders/Wende procedures address appointed counsel’s representation of an indignant
criminal defendant in the first appeal as a matter of right and courts have been loath to
expand their application to other proceedings or appeals. (See Pennsylvania v. Finley
(1987) 481 U.S. 551 [95 L. Ed. 2d 539]; Conservatorship of Ben C. (2007) 40 Cal. 4th 529;
In re Sade C. (1996) 13 Cal. 4th 952; People v. Dobson (2008) 161 Cal. App. 4th 1422;
People v. Taylor (2008) 160 Cal. App. 4th 304; People v. Thurman (2007)
157 Cal. App. 4th 36; Glen C. v. Superior Court (2000) 78 Cal. App. 4th 570.)
Nonetheless, in the absence of authority to the contrary, we will adhere to Wende in the
present case, where counsel has already undertaken to comply with Wende requirements
and defendant has filed a supplemental brief.
       Turning to the contentions in defendant’s supplemental brief, Proposition 47, the
Safe Neighborhoods and Schools Act (the Act), which was enacted three days before the
second sentencing hearing, requires “misdemeanors instead of felonies for nonserious,
nonviolent crimes . . . unless the defendant has prior convictions for specified violent or
serious crimes.” (Voter Information Guide, Gen. Elec. (Nov. 4, 2014) text of Prop. 47,
p. 70.) Among the affected crimes is receiving stolen property which, barring certain
exceptions not relevant here, is now a misdemeanor unless the amount received exceeds
$950 in value. (§ 496, subd. (a).) Defendant contends in his supplemental brief that he is
entitled to resentencing on his prior prison term allegations because they were based on
convictions for receiving stolen property, which are now misdemeanors following the
passage of Proposition 47.
       But the trial court found defendant ineligible for Proposition 47 relief because he
had been convicted of gross vehicular manslaughter in violation of section 191.5, a crime
excepted from Proposition 47 relief by reference in section 1170.18, subdivision (i) to
section 667, subdivision (e)(2)(C)(iv)(IV). Our review of the record discloses no error.



                                              3
       Defendant further asserts that even if he is ineligible for relief under section
1170.18, the unequal application of that statute violates equal protection. However,
based on our review of the record, we cannot say that defendant is similarly situated to
those entitled to relief under section 1170.18. His contention lacks merit on that basis.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The trial court’s order denying defendant’s petition is affirmed.



                                                       /S/
                                                  Mauro, J.



We concur:



     /S/
Robie, Acting P. J.



     /S/
Murray, J.




                                              4